DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 11/18/2019 for application number 16/614,445. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 11-20 are presented for examination. Claims 1-10 were preliminarily canceled. Claims 11-20 were preliminarily added. 

Priority
This application has claimed the benefit of PCT Application Number PCT/EP2018/061646 filed on 05/07/2018, which claims benefit to German Application Number DE10 2017 208 297.6 filed 05/17/2017. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


References Cited but not Used
Hotelling (US 2006/0197753 A1) – describes a multi-functional handheld control device capable of configuring the interface to conform with the application or device to be controlled, for example changing the user interface for different buttons/sliders depending on the need of the device of application. The device further sends haptic/tactile feedback to the user based on inputs received. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US 2014/0098038 A1) in view of Madonna et al. (US 2012/0284672 A1).

Regarding claims 1-10,  CANCELED
Regarding claim 11, Paek teaches an operating device [Fig. 2, (100), Para. 44, computing device] for controlling a second device [Fig. 2, (202), Para. 44, second computing device to receive control data], the operating device comprising: 
an input element, said input element being configured for actuation by a visually impaired person [Figs. 3-6, (602-628), Paras. 56-58, haptic regions to receive user inputs]; 
an interface for communication with the second device [Figs. 3-6, (102), Para. 50, touch-sensitive display]; and 
Fig. 2, (110), Para. 44, processor of computing device to execute the particular configuration of haptic regions to control the second device upon receiving user inputs].

But, Paek does not explicit teach an operating device for a household appliance, and an interface for communication with the household appliance.
However, Madonna teaches an operating device for a household appliance [Fig. 4, (450, 455), Para. 40, control units (i.e. computer or remote controller)]; an input element, said input element being configured for actuation [Fig. 9, (910-950), Para. 71, plurality of buttons for controlling various lighting scenes]; an interface for communication with the household appliance [Fig. 6, (610,, 620, 630), Para. 57, interface with corresponding portions for user manipulation of household appliances]; and a processing facility for controlling the household appliance in dependence on an actuation of the input element [Fig. 4, (400), Paras. 35-44, programmable multimedia controller to receive inputs from a user from a corresponding control device (i.e. 450 or 455) to control one or more household appliances].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the remote controller system of Paek and incorporate the household applicant controller of Madonna to allow the system to control a plurality of household appliances within a space.
A person having ordinary skill in the art would have been motivated to modify and include the household applicant controller to allow the user to utilize a dynamically actuated 

Regarding claim 12, Paek as modified by Madonna teaches all of the limitations of claim 11 as described above. Paek further teaches an acoustic output device [Fig. 1, (136), Para. 42, auditory feedback component], and said input element having a touch-sensitive monitor providing a functional surface [Fig. 1, (102), Para. 42, touch sensitive display], and wherein said processing facility is configured to output an acoustic notification of an assigned function in response to an actuation of said functional surface [Para. 42, providing an auditory feedback when a button is selected/pushed by a user].

Regarding claim 13, Paek as modified by Madonna teaches all of the limitations of claim 12 as described above. Paek further teaches wherein said processing facility is configured only then to trigger the assigned function when said functional surface has been actuated for a longer predetermined time than an outputting of the acoustic notification requires [Paras. 64-65, a threshold amount of time can be used for particular actions to occur, maintaining contact for longer than a predetermined time will execute a function].

Regarding claim 14, Paek as modified by Madonna teaches all of the limitations of claim 11 as described above. Paek further teaches further comprising an acoustic output device [Fig. 1, (136), Para. 42, auditory feedback component], and wherein said input element comprises a mechanical actuator [Fig. 1, (106), Paras. 29-30, actuators to modify the touch-sensitive display for different haptic regions based on the application in use], which has at Paras. 42, 59, providing different haptic feedback depending on where the user input is received, one haptic type for a button selection and a second haptic type for a user passing over the edge of the same button, likewise using auditory feedback to accompany each haptic feedback type].

Regarding claim 15, Paek as modified by Madonna teaches all of the limitations of claim 14 as described above. Paek further teaches wherein said actuator comprises a controllable braking device and said processing facility is configured to actuate said braking device so as to enable said actuator to assume a predetermined number of actuation steps between a first end position and a second end position [Fig. 6, (626, 628), Para. 59, mechanical sliders to restrict the input along a particular track (i.e. having specific regions for the slide input, starting and stopping locations)].

Regarding claim 16, Paek as modified by Madonna teaches all of the limitations of claim 11 as described above. Madonna further teaches wherein said operating device is configured to select and then operate one of several different household appliances [Fig. 6, (677, 680, 682, 685, 687, 690), Para. 64, user selecting one of a plurality of automated systems to control].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the remote controller system of Paek and incorporate the 
A person having ordinary skill in the art would have been motivated to modify and include the household applicant controller to allow the user to utilize a dynamically actuated control in a household setting for a plurality of appliances, creating an efficient and user friendly system.

Regarding claim 17, Paek as modified by Madonna teaches all of the limitations of claim 11 as described above. Madonna further teaches wherein said operating device is configured for autonomous operation and said interface is configured for wireless communication [Para. 39, automatic shades].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the remote controller system of Paek and incorporate the household applicant controller of Madonna to allow the system to control a plurality of household appliances within a space.
A person having ordinary skill in the art would have been motivated to modify and include the household applicant controller to allow the user to utilize a dynamically actuated control in a household setting for a plurality of appliances, creating an efficient and user friendly system.

Regarding claim 18, Paek as modified by Madonna teaches all of the limitations of claim 11 as described above. Madonna further teaches wherein said input element comprises a Fig. 9, (920), Para. 71, user can select “Away” button to set the household appliances to an away state (i.e. off or idle)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the remote controller system of Paek and incorporate the household applicant controller of Madonna to allow the system to control a plurality of household appliances within a space.
A person having ordinary skill in the art would have been motivated to modify and include the household applicant controller to allow the user to utilize a dynamically actuated control in a household setting for a plurality of appliances, creating an efficient and user friendly system.

Regarding claim 19, Paek as modified by Madonna teaches all of the limitations of claim 11 as described above. Paek further teaches a system [Fig. 2, (200), Para. 44, system], comprising a second controlled device [Fig. 2, (202), Para. 44, second computing device to receive control data] and an operating device according to claim 11 [Fig. 2, (100), Para. 44, computing device].
Madonna further teaches a system [Fig. 4, Para. 35, system of a programmable multimedia controller interconnected to a number of devices (i.e. household appliances)], comprising a household appliance and an operating device according to claim 11 [Fig. 4, (450, 455), Para. 40, control units (i.e. computer or remote controller)].


A person having ordinary skill in the art would have been motivated to modify and include the household applicant controller to allow the user to utilize a dynamically actuated control in a household setting for a plurality of appliances, creating an efficient and user friendly system.

Regarding claim 20, Paek teaches a method for controlling a second device, the method comprising:
scanning for an actuation of an input element [Fig. 12, (1208), Para. 91, receive input gesture]; 
outputting an acoustic feedback by way of a function of the second device assigned to the actuation [Fig. 12, (1208), Para. 91, haptic and/or auditory feedback are given based on the user input gesture]; and 
transmitting a control message to the second device in order to trigger the function [Fig. 12, (1214), Para. 91, transmit control data to the second device].

But, Paek does not explicitly teach a method for controlling a household appliance. However, Madonna teaches a method for controlling a household appliance [Abstract]; scanning for an actuation of an input element [Fig. 11, (1130), Para. 75, receive selection by user]; and Fig. 11, 1140), Para. 76, send control command to household appliance].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the remote controller system of Paek and incorporate the household applicant controller of Madonna to allow the system to control a plurality of household appliances within a space.
A person having ordinary skill in the art would have been motivated to modify and include the household applicant controller to allow the user to utilize a dynamically actuated control in a household setting for a plurality of appliances, creating an efficient and user friendly system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179